DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Objections
Claim 6 “at least one the” should be ““at least one of the”. Claims 13 and 20 have similar issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis for claim 1 is provided in the following. Claim 1 is reproduced in the following (annotation added):
1. A method, comprising: 
(a) generating a set of bounding boxes based on reshaped image data portions that correspond to image data of a first source image; 
(b) merging, according to one or more human judgement heuristics, any intersecting bounding boxes into a merged bounding box to generate a first set of merged bounding boxes indicative of first image data portions that likely portray one or more words in the first source image; 
(c) executing a comparison between the one or more of the merged bounding boxes that correspond to the first source image and one or more ground truth merged bounding boxes;
(d) determining a quality of the one or more human judgement heuristics based on (e)  generating a matching score resulting from the comparison; and 
(f) determining an update to the one or more human judgement heuristics.

Step 1: Claim 1 recites at least one step or act. Thus, the claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: Claim 1 recites an abstract idea of mental processes and mathematical concepts. Steps (a)-(d) and (f) are recited at a high level of generality such that they could be practically performed in the human mind or with simple tools, such as a pen and paper. These concepts fall into the “mental processes” group of abstract ideas, which is observation, evaluation and/or judgment (“generating …”, “merging …”, “executing …”, “determining …”). Step (e) recites mathematical concepts. Therefore, limitations in claim 1 fall under several exceptions. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind or by generic computer components. See MPEP 2106.04 and the 2019 PEG. 
Step 2A Prong Two: Claim 1 as a whole does not integrate the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. There are no additional elements recited in claim 1. (Step 2A: YES).
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As explained with respect to Step 2A Prong Two, there are no additional elements recited in claim 1 (Step 2B: NO). The claim is not eligible.

Claims 2-3 provide more details with respect to the abstract idea recited in claim 1 and are not eligible.

Claim 4 recites “determining a precision score based on a percentage of the first source image's merged bounding boxes that matched to a respective ground truth bounding box”, which is directed to an abstract idea of mathematical concepts. Claim 5 recites “determining a recall score based on a percentage of the one or more ground truth merged bounding boxes that matched to the first source image's merged bounding boxes”, which is also directed to an abstract idea of mathematical concepts. Claim 6 recites “determining the matching score for the one or more human judgement heuristics based at least one the precision score and the recall score”, which also falls into the grouping of mathematical concepts. Besides these mathematical concepts, claims 4-6 do not include any additional elements and therefore are not eligible.
Claim 7 provides more details with respect to the abstract idea recited in claim 6 and is not eligible.

Analysis for claim 8 is provided in the following. Claim 8 is reproduced in the following (annotation added):
8. A system comprising: 
one or more processors; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
(a) generating a set of bounding boxes based on reshaped image data portions that correspond to image data of a first source image; 
(b) merging, according to one or more human judgement heuristics, any intersecting bounding boxes into a merged bounding box to generate a first set of merged bounding boxes indicative of first image data portions that likely portray one or more words in the first source image; 
(c) executing a comparison between the one or more of the merged bounding boxes that correspond to the first source image and one or more ground truth merged bounding boxes;
(d) determining a quality of the one or more human judgement heuristics based on (e) generating a matching score resulting from the comparison; and 
(f) determining an update to the one or more human judgement heuristics.

Step 1: Claim 1 recites a system comprising several parts. Thus, the claim is directed to a machine, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: Claim 1 recites an abstract idea of mental processes and mathematical concepts. Steps (a)-(d) and (f) are recited at a high level of generality such that it could be practically performed in the human mind or with simple tools, such as a pen and paper. These concepts fall into the “mental processes” group of abstract ideas, which is observation, evaluation and/or judgment (“generating …”, “merging …”, “executing …”, “determining …”). Step (e) recites mathematical concepts. Therefore, limitations in claim 1 fall under several exceptions. Other than reciting “one or more processors”, “a non-transitory computer readable medium” and “instructions”, elements operated to perform the recited functions, nothing in the claim precludes the above steps from being practically performed in the mind or generic computer. The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations in the mind but for generic computer components. See MPEP 2106.04 and the 2019 PEG. 
Step 2A Prong Two: Claim 1 as a whole does not integrate the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Claim 1 recites the additional elements of “one or more processors”, “a non-transitory computer readable medium” and “instructions”. The “processor”, “medium” and “instructions” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  Regarding the limitations such as “bounding box”, “image data”, “human judgement heuristics”, “merged bounding box”, “ground truth bounding box” and “matching score”, the collection and analysis of a particular type of information does not make the collection and analysis other than abstract. These limitations generally link the use of the abstract idea to the environment of digital image editing.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d). (Step 2A: YES).
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “one or more processors”, “a non-transitory computer readable medium” and “instructions”. These limitations are merely instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. The limitations such as “bounding box”, “image data”, “human judgement heuristics”, “merged bounding box”, “ground truth bounding box” and “matching score”, are drawn to a particular type of information being collected and analyzed, and do not transform the subject matter into something more than an abstract idea. These limitations generally link the use of the abstract idea to a particular technological environment. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05. (Step 2B: NO). The claim is not eligible.

As per claims 9-14, similar analysis are applicable as applied above to claims 2-7 respectively.

Independent claim 15 is directed to an article of manufacture, which is a statutory category of invention. Similar analysis is applicable as applied above to claim 8.

As per claims 16-20, similar analysis is applicable as applied above to claims 9-14 respectively.

Allowable Subject Matter
Claims 1-20 would be allowable if the 35 U.S.C. 101 rejections presented above are overcome. 
The following is Examiner’s statement of reasons of allowance.
The current application is directed to method, system and medium. As per independent claim 1, prior art taken alone or in combination with fails to disclose or teach the method recited. Specifically, in claim 1 the following limitations are not taught in prior art:
“generating a set of bounding boxes based on reshaped image data portions that correspond to image data of a first source image; 
merging, according to one or more human judgement heuristics, any intersecting bounding boxes into a merged bounding box to generate a first set of merged bounding boxes indicative of first image data portions that likely portray one or more words in the first source image; 
executing a comparison between the one or more of the merged bounding boxes that correspond to the first source image and one or more ground truth merged bounding boxes; 
determining a quality of the one or more human judgement heuristics based on generating a matching score resulting from the comparison; and 
determining an update to the one or more human judgement heuristics.”

Independent claims 8 and 15 include similar features as recited in claim 1 above.
The following prior art is considered pertinent to the current application: 
Boonmee et al. (US Publication 2019/0311747 A1, hereafter Boonmee). Boonmee teaches generating a set of bounding boxes based on reshaped image data portions that correspond to image data of a first source image, and merging, according to one or more human judgement heuristics, any intersecting bounding boxes into a merged bounding box to generate a first set of merged bounding boxes indicative of first image data portions that likely portray one or more words in the first source image (FIG. 5; para. [0068] and [0072]).
Mendonca et al. (US Patent 10,133,951 B1, hereafter Mendonca). Mendonca teaches generating bounding boxes for an interested region (such as words in an image), comparing the generated bounding boxes with ground truth bounding boxes, determining a score representing how well the estimated bounding box matches a ground truth bounding box, and accessing and modifying the detection algorithm on which the generation of bounding box is based  (FIG. 1; FIG. 3; col. 9 lines 12-53). 
CHOI (US Publication 2020/0066036 A1). CHOI discloses a machine learning based object detection model for determining a pose and a dimension of an object, and a bounding box at various viewpoints (Abstract). During training of the model, a generated bounding box is compared with a reference bounding box and a IoU loss is calculated, the loss based on the value obtained by dividing the area of the intersection region between the generated bounding box and the reference bounding box by the area of the union region. Based on the loss value, the model is trained. See FIG. 7-8; para. [0135]-[0136].
	Prior art searched but not listed above is recorded in PTO-892.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664